Luke, J.
The defendant was convicted of the offense of having and receiving stolen goods, knowing that they were stolen. The person who stole the goods had been duly convicted. The evidence fully authorized the conviction. The assignments of error in his motion for a new trial show no reversible error. The ■ verdict having the approval of the trial judge, it was not error, for any reason assigned, to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.